DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: Page 21, line 26, S218 should read S128. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2018-010547), cited in the IDS dated 3/2/22. Reference will be made to a machine translation that is hereby furnished with this Office Action.
Regarding claims 1 and 8, Sato discloses a non-transitory recording medium storing a plurality of program codes 30which, when executed by one or more processors, causes the processors to perform a method for controlling a status of a document transmitted by facsimile from a sender apparatus to a receiver apparatus and a server for controlling a status of a document transmitted by facsimile from a sender apparatus to a receiver apparatus, the server comprising circuitry configured to: 
5provide, to a request source apparatus, the document in response to receiving an acquisition request specifying the document, transmitted from the request source apparatus being one of the receiver apparatus and a different apparatus from the receiver apparatus (see paras 16-17, 26, 37-42, 52, 54, 58-60, 69, and 87-90, management server 10 receives requests from a client terminal 20 for a registered and saved document or from a FAX device 30 that has transmitted a document to the management server 10); and 
control a status change, between an unread status and a read status, of the document specified by the acquisition request based on information on the request source apparatus and 10information on the receiver apparatus of the document (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10).
Regarding claim 2, Sato further discloses wherein the circuitry sets, to the read status, the document specified by the acquisition request based on a determination that the information on the request source 15apparatus matches the information on the receiver apparatus of the document specified by the acquisition request (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information).  
Regarding claim 3, Sato further discloses wherein the information on the request source apparatus includes at least one of a 20facsimile number of the request source apparatus, an identifier unique to the request source apparatus, information on a site in which the request source apparatus is installed, or information on an organization to which the request source apparatus belongs (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information), and 
the information on the receiver apparatus includes at least one of a facsimile number of the receiver apparatus, an identifier unique to the receiver apparatus, information on a site 25in which the receiver apparatus is installed, or information on an organization to which the receiver apparatus belongs (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information).  
Regarding claim 4, Sato further discloses wherein the circuitry: refers to association information that associates user information with an apparatus (see paras 31-33, 37-40, 42, 65-69, 75, and 87-90, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information); 30and 
sets, to the read status, the document specified by the acquisition request based on a determination that the user information included in the acquisition request is associated with the information on the receiver apparatus of the document (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10).  
Regarding claim 5, Sato further discloses wherein the circuitry records information of 25Client Ref. No. FN202101881 a user who has logged in to the receiver apparatus in association with the information on the receiver apparatus (see paras 68-71 and 75, a client terminal 20 can request management server 10 display a registered and stored document based on matching of user ID information).  
Regarding claim 6, Sato further discloses 5wherein the circuitry provides the request source apparatus with list information on the document, the list information including information indicating whether the document is in the read status or in the unread status (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10).
Regarding claim 7, Sato discloses a management system comprising: 
10a server configured to control a status of a document transmitted by facsimile from a sender apparatus to a receiver apparatus (see paras 16-17, 22, 26, and 37-43, management server 10 receives a document from FAX device 30 and registers information about the document and stores the document for display and re-transmission), 
the server comprising first circuitry configured to: 
provide, to a request source apparatus, the document in response to receiving an acquisition request specifying the document, transmitted from the request source apparatus being one of the receiver apparatus and a different apparatus from the 15receiver apparatus (see paras 16-17, 26, 37-42, 52, 54, 58-60, 69, and 87-90, management server 10 receives requests from a client terminal 20 for a registered and saved document or from a FAX device 30 that has transmitted a document to the management server 10); and 
control a status change, between an unread states and a read status, of the document specified by the acquisition request based on information on the request source apparatus and information on the receiver apparatus of the document (see paras 37, 68-69, 75, and 87-90, a status change between an unread and read status depends on whether a registered user requests to view a document that has been transmitted to the management server 10); and 
a plurality of apparatuses connected via a network to the server, the plurality of 20apparatuses including the sender apparatus, the receiver apparatus, and the different apparatus (see para 16, management server 10 communicates, via a network, with client terminal 20 and FAX device 30, a plurality of client terminals and FAX devices may be present), 
each of the sender apparatus and the receiver apparatus including second circuitry configured to: 
perform facsimile transmission and reception (see paras 16, 20, 26, 32, 42, and 52, FAX device 30 can be the sender and receiver apparatus, as plural FAX devices can be present on the network); and 
25transmit, to the server, the acquisition request of the document, the different apparatus including third circuitry configured to transmit, to the server, the acquisition request of the document (see paras 16-17, 26, 37-42, 52, 54, 58-60, 69, and 87-90, management server 10 receives requests from a client terminal 20 for a registered and saved document or from a FAX device 30 that has transmitted a document to the management server 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677